Opinion op the Court by
Judge Hurt
Dismissing appeal.
*409This is an appeal from a judgment rendered against a person, of unsound mind, and her committee. The committee appeared and filed answer for himself and his ward, in the circuit court, and appears for the ward upon this appeal. No issue was made in the circuit court. The allegations, of the petition, were not denied l.y the answer, hut, the averments of the petition, were, affirmatively alleged to he true, hy the answer, and the relief sought in the petition, was agreed to, hy the answer. No relief was sought in the answer of any kind, hut, it was expressly averred, that the defendants, appellants, here, had no cause of complaint. The committee, having agreed to the judgment appealed from, can not, now, he heard upon an appeal from the judgment. An action, in which no issues are made, and all the parties agree, and the judgment rendered is in accordance with the agreed facts, does not present anything for the determination of a court of review. The committee does not seem, however, to occupy a disinterested position, between his own interests and those of his ward, and a guardian ad litem was not appointed to represent her. The appeal, is therefore dismissed, hut without prejudice to any right of the ward, if any, she has.